In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00007-CV

IN THE INTEREST OF M.S., A CHILD           §   On Appeal from the 233rd District Court

                                           §   of Tarrant County (233-585880-15)

                                           §   June 28, 2021

                                           §   Memorandum Opinion by Justice Womack

                         JUDGMENT ON REHEARING

      After considering appellant’s motion for rehearing of our opinion dated May 6,

2021, we deny the motion, withdraw our prior opinion and judgment dated May 6,

2021, and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack